DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Response to Arguments
Rejections under AIA  35 U.S.C. §§ 112(a) and 112(b)
The Applicant has amended the specification to include “The action of the pump down device 2 moving down opens [[ports]]a port 211 on the fishing head 21 within the pump down device 2 to facilitate flow through the pump down device 2 to the hydraulic cutting head 20.”. Furthermore, figure 2 of the drawings has been amended to highlight the port 211.
However, the above amendments are new matter because they were not previously disclosed when the application was originally filed. Applicant is required to cancel the new matter in the reply to this Office Action. See MPEP 2163.06.

The Applicant states that ‘In the Advisory Action, the Examiner contends that the "port" is "not previously labeled" and "does not appear to be discussed anywhere in the specification." Applicant respectfully disagrees. As explained above, and shown in Figs. 2 and 3 and paragraph [0040] of the specification there is a port on the fishing head that allows fluid to reach the cross over housing such that the cutting head is able to receive the fluid’
There is no mention of “a port on the fishing head” in pp[0040]  nor is there any indication of such a port in the drawings as originally filed. One of ordinary skill in the art would not know that the rectangular structure that the Applicant has now pointed to as “a port” is a port/hole like structure. Furthermore, paragraph [0039] as filed discloses “The action of the pump down device 2 moving down opens ports within the pump down device 2 to facilitate flow through the pump down device 2 to the hydraulic cutting head 20. “. The port(s) is “within the pump down device 2” and the alleged port  (port 211) that the Applicant is pointing to is not “within” the device as clearly shown in figure 2. In paragraph [0039], it appears that the “ports” are the ports of the cross-over (XO) housing 28 as this structure opens when the main shaft 23 shifts within the pump down device 2 to reveal ports (at least pp[0026], [0038], Figs. 5A, B) 
 Furthermore, even if one of ordinary skill in the art can consider that amended feature “211” as “a port”, how would the fluid reach the cutting head 20 if the cross-over (XO) housing 28 is open? Wouldn’t the fluid leave through the cross-over (XO) housing 28 before reaching the cutting head 20? It appears that the amendments to Figure 2 and the specification not only constitutes as new matter but further makes it unclear how the cutting head 20 receives fluid in order to sever pipes.  
For the above reasons, the rejection to claim 1 will be maintained. 

Drawings
The drawings are objected to because 
Figure 4: The figure has been amended to include “port 211” which was not previously disclosed in the application when it was originally filed. As such, the reference “port 211” is new matter. Applicant is required to cancel the new matter in the reply to this Office Action. See MPEP 2163.06.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed on 08/09/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph [0039] (not [0040]) as filed has been amended to recite that “The action of the pump down device 2 moving down opens [[ports]]a port 211 on the fishing head 21 within the pump down device 2 to facilitate flow through the pump down device 2 to the hydraulic cutting head 20.”

The above underlined portion is new matter as this was not originally disclosed in the application. 

Applicant is required to cancel the new matter in the reply to this Office Action. See MPEP 2163.06.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 In regards to claim 1, there is no support in the disclosure for “a cutting head positioned at one end of the pump down device that severs the pipe” because it appears that the injected fluid cannot reach the cutting head if “the seal prevents fluid from moving past the pump down device when in operation” as claimed. The disclosure does not provide any information as to how the fluid is able to move past the wiper seal 22 such that the fluid can flow through the pump down device 2 and reach the cutting head 20 in order to sever the pipe. 

Claims 2-4 and 7-12 are also rejected under this statute as they depend from claim 1. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the limitation “a cutting head positioned at one end of the pump down device that severs pipe” because the disclosure does not make it clear how the fluid pressure is able to move past wiper seal 22 such that the fluid can enter the pump device 2 and reach the cutting head 20. This confusion is further augmented by the limitation “…wherein the seal prevents fluid from moving past the pump down device when in operation”. If the seal prevents fluid from moving past the pump down device 2, how is the fluid able to reach the cutting head?  Furthermore, it is unclear how the anchor mechanism 25 is released and maintained in the released position if some of the fluid pressure is able to reach the cutting head 20 to sever the pipe. It appears that in order to maintain the anchor mechanism 25 in the released position, there needs to be constant pressure applied on the wiper seal. 
Claims 2-4 and 7-12 are also rejected under this statute as they depend from claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        /ROBERT E FULLER/Primary Examiner, Art Unit 3676